DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein et al. (US 2016/0277802), Allegretti et al. (US 2016/0234551), Tapia et al. (US 2014/0280555).

Regarding claim 1, Bernstein teaches a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a viewer device to:
receive, from a social networking system, a live video stream that originates from a broadcaster device (Abstract, [0003], “Techniques, methods, and systems are disclosed herein for sharing live-stream video in a social media platform. The live-stream video can be propagated to viewers via a social media platform. A broadcaster of a live-stream video can broadcast to many viewers, e.g., all followers, a limited group of followers, or other social media users in general.” [0022], Figs. 1, 2A-2E);
display the live video stream for viewing on the viewer device by a viewer ([0061], “FIG. 3B illustrates an example user interface 301 presented to a viewer of a real-time video stream. The user interface 301 may be provided, for example, after a targeted viewer joins the real-time video stream.” Figs. 3A-3B);
receive, from the social networking system, a viewer reaction to the live video stream by an additional viewer, the viewer reaction originating from an additional viewer device ([0061], “The user interface 301 may also include engagement representations 350 and 355. The engagement representations 350 may represent signals of appreciation from viewers. For example, the viewer of user interface 301 may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation. … In some implementations, the engagement indication may include an identifier for the viewer that provided the engagement and the engagement representation 350 may include a display element that corresponds with the viewer. For example, brown hearts may represent the viewer using the display 301, yellow hearts a second viewer, pink hearts, a third viewer, green hearts a fourth viewer, etc.” Fig. 3B); and
display, during the live video stream, the viewer reaction within a video-graphical element overlaid on the live video stream ([0061], “The user interface 301 may also include engagement representations 350 and 355. The engagement representations 350 may represent signals of appreciation from viewers. For example, the viewer of user interface 301 may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation. … In some implementations, the engagement indication may include an identifier for the viewer that provided the engagement and the engagement representation 350 may include a display element that corresponds with the viewer. For example, brown hearts may represent the viewer using the display 301, yellow hearts a second viewer, pink hearts, a third viewer, green hearts a fourth viewer, etc.” Fig. 3B).
Bernstein does not expressly teach that the viewer reaction is a viewer video clip of a viewer reaction. Bernstein also does not expressly teach receiving, from the social networking system, a determination of a number of reactions from other viewers to the viewer video clip, and dynamically adjusting a size of the video-graphical element and the viewer video clip during the live video stream based on the number of reactions from the other viewers to the viewer video clip.
Allegretti teaches a viewer video clip of a viewer reaction ([0027], “Depending on the implementation, reaction client system 18 generally includes: a reaction capture system 20 for capturing a video and/or audio reaction (or reaction content) in response to a user viewing content (i.e., message content);” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Figs. 14-15).
In view of Allegretti’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernstein such that the viewer reaction is a viewer video clip of a viewer reaction. The modification would enable a means for a plurality of users to capture and provide video clips of reactions to the live video stream, thereby enhancing user convenience.
The combination teaches the limitations specified above; however, the combination does not expressly receiving, from the social networking system, a determination of a number of reactions from other viewers to the viewer video clip, and dynamically adjusting a size of the video-graphical element and the viewer video clip during the live video stream based on the number of reactions from the other viewers to the viewer video clip.
Tapia teaches receiving, from a social networking system, a determination of a number of reactions from other viewers to a video clip within a video-graphical element, and dynamically adjusting a size of the video-graphical element and the video clip based on the number of reactions from the other viewers to the video clip ([0024], “The system of FIG. 1A enables surfers to share images and videos of their favorite activity and provide a social network linking the surfer community with each other and with commercial suppliers, among others.” [0038], “The user can adjust collage parameters and editing a filter or a tag and add tags, likes and comments (118). The process automatically sizes each video or picture in the collage according to popularity or number of views (120). For example, the process gives greater prominence to pictures or videos that are viewed more frequently (popular). In one embodiment, size represents the number of times that picture or video has been viewed. This is useful as a means of displaying metadata about an item that has been democratically ‘voted’ on and where precise results are not desired. In a second embodiment, size represents the number of items to which a tag has been applied, as a presentation of each tag's popularity.” Figs. 1A, 2).
In view of Tapia’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving, from the social networking system, a determination of a number of reactions from other viewers to the viewer video clip, and dynamically adjusting a size of the video-graphical element and the viewer video clip during the live video stream based on the number of reactions from the other viewers to the viewer video clip. The modification would enable the video-graphical element to reflect a magnitude of the other users' interaction with the viewer video clip. The modification would serve to enhance the overall user experience.

Regarding claim 14, Bernstein teaches a method comprising:
transmitting a live video stream from a broadcaster device of a broadcaster to a plurality of viewer devices (Abstract, [0003], “Techniques, methods, and systems are disclosed herein for sharing live-stream video in a social media platform. The live-stream video can be propagated to viewers via a social media platform. A broadcaster of a live-stream video can broadcast to many viewers, e.g., all followers, a limited group of followers, or other social media users in general.” [0022], Figs. 1, 2A-2E);
receiving, from a viewer device of a viewer during the live video stream, a reaction to the live video stream for presentation during the live video stream ([0032], “Each signal of appreciation may be received from one of the viewers of the real-time video stream. A viewer may send a plurality of signals of appreciation during the real-time video stream, so that a viewer is not limited to signaling appreciation for the video stream once. … In some implementations, the icon representing a signal of appreciation may have a different appearance for each viewer. In other words, other viewers and the broadcaster may be able to determine how many different viewers are sending signals of appreciation based on the appearance of the icon. For example, signals of appreciation for a first viewer may be blue hearts, signals of appreciation for a second viewer may be orange hearts, signals of appreciation for a third viewer may be purple hearts, etc. Thus, each of the engagement indications may be associated with a particular viewer and the engagement representation generated by the interactive streaming application 132 for the indication may reflect a different user.” [0056], [0061], Figs. 2C, 3B);
causing the broadcaster device to play the reaction within a video-graphical element overlaid on a view of the live video stream ([0061], “The user interface 301 may also include engagement representations 350 and 355. The engagement representations 350 may represent signals of appreciation from viewers. For example, the viewer of user interface 301 may perform an appreciation gesture, which the interactive streaming application interprets as a signal of appreciation. … In some implementations, the engagement indication may include an identifier for the viewer that provided the engagement and the engagement representation 350 may include a display element that corresponds with the viewer. For example, brown hearts may represent the viewer using the display 301, yellow hearts a second viewer, pink hearts, a third viewer, green hearts a fourth viewer, etc.” Fig. 3B).
Bernstein does not expressly teach that the viewer reaction is a viewer video clip of a reaction. Bernstein also does not expressly teach generating a video-graphical element within which to play the video clip. Bernstein also does not expressly teach dynamically adjusting a size of the video-graphical element and the video clip during the live video stream based on a number of reactions from other viewers to the video clip.
Allegretti teaches a viewer video clip of a reaction, and generating a video-graphical element within which to play the video clip ([0027], “Depending on the implementation, reaction client system 18 generally includes: a reaction capture system 20 for capturing a video and/or audio reaction (or reaction content) in response to a user viewing content (i.e., message content);” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Fig. 14).
In view of Allegretti’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernstein such that the viewer reaction is a viewer video clip of a viewer reaction and generating a video-graphical element within which to play the video clip. The modification would enable a means for a plurality of users to capture and provide video clips of reactions to the live video stream, thereby enhancing user convenience.
The combination teaches the limitations specified above; however, the combination does not expressly teach dynamically adjusting a size of the video-graphical element and the video clip during the live video stream based on a number of reactions from other viewers to the video clip.
Tapia teaches dynamically adjusting a size of a video-graphical element and a video clip based on a number of reactions from other viewers to the video clip ([0024], “The system of FIG. 1A enables surfers to share images and videos of their favorite activity and provide a social network linking the surfer community with each other and with commercial suppliers, among others.” [0038], “The user can adjust collage parameters and editing a filter or a tag and add tags, likes and comments (118). The process automatically sizes each video or picture in the collage according to popularity or number of views (120). For example, the process gives greater prominence to pictures or videos that are viewed more frequently (popular). In one embodiment, size represents the number of times that picture or video has been viewed. This is useful as a means of displaying metadata about an item that has been democratically ‘voted’ on and where precise results are not desired. In a second embodiment, size represents the number of items to which a tag has been applied, as a presentation of each tag's popularity.” Figs. 1A, 2).
In view of Tapia’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include dynamically adjusting a size of the video-graphical element and the video clip during the live video stream based on a number of reactions from other viewers to the video clip. The modification would enable the video-graphical element to reflect a magnitude of the other users' interaction with the viewer video clip. The modification would serve to enhance the overall user experience.

Regarding claim 15, the combination further teaches further comprising selectively activating, on one or more of the plurality of viewer devices during the live video stream, a video element to capture video clips of reactions to the live video stream (Allegretti: [0027], “Depending on the implementation, reaction client system 18 generally includes: a reaction capture system 20 for capturing a video and/or audio reaction (or reaction content) in response to a user viewing content (i.e., message content);” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Fig. 14).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, and Peevers et al. (US 2016/0349973).

Regarding claim 2, the combination teaches the limitations specified above; however, the combination does not expressly teach causing the viewer device to present a looping video-graphical element by repeatedly playing the viewer video clip from start to end.
Peevers teaches causing a viewer device to present a looping video-graphical element by repeatedly playing a video clip from start to end ([0040], [0041], “it is recognized herein that there are aspects of the video other than the raw video content of the video itself that might be controlled separately or independently of the video content, e.g. temporal aspects such as whether the video clip is to loop when played out at the second user terminal 103, whether the video clip is to auto-play when played out at the second user terminal 103, a start time within the clip at which to begin the playout or loop, and/or a stop time within the clip at which to end the playout or to define the end of the loop.” [0053]).
In view Peevers’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify causing the viewer device to present a looping video-graphical element by repeatedly playing the video clip from start to end. The modification would allow a user to view a received video clip repeatedly. The modification would serve to improve the overall user experience.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, and Flores et al. (US 2017/0208362).

Regarding claim 3, the combination teaches the limitations specified in claim 1; however, the combination as presently combined does not expressly teach teaches a non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the viewer device to: present, within a graphical user interface during the live video stream, a video element to record video clips of reactions to the live video stream; based on detecting a selection of the video element during the live video stream, capture a video clip of a reaction to the live video stream by a viewer while the viewer device presents the live video stream; configure, during the live video stream, an additional video-graphical element to play the video clip; display, during the live video stream, the additional video-graphical element overlaid on the live video stream; and before transmitting the video clip to the social networking system: present a preview of the video clip within a preview of the video-graphical element; and in response to detecting an approval of the video clip, transmit, to the social networking system, the video clip for transmission to the broadcaster device.
Allegretti teaches:
present, within a graphical user interface , a video element to record video clips of reactions a video ([0027], “Depending on the implementation, reaction client system 18 generally includes: a reaction capture system 20 for capturing a video and/or audio reaction (or reaction content) in response to a user viewing content (i.e., message content);” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Fig. 14);
based on detecting a selection of the video element , capture a video clip of a reaction to the video by a viewer while the viewer device presents live video ([0027], “Depending on the implementation, reaction client system 18 generally includes: a reaction capture system 20 for capturing a video and/or audio reaction (or reaction content) in response to a user viewing content (i.e., message content);” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Figs. 14-15);
configure an additional video-graphical element to play the video clip ([0059], “At step 404, the video file is uploaded from the first mobile device to a storage location. The storage location may be a server 26 where the video file may be accessed by other users and computing devices.” [0041], “Furthermore, the original content video and reaction video could be overlaid onto each other,….”);
display the additional video-graphical element overlaid on the live video stream ([0059], “At step 404, the video file is uploaded from the first mobile device to a storage location. The storage location may be a server 26 where the video file may be accessed by other users and computing devices.” [0041], “Furthermore, the original content video and reaction video could be overlaid onto each other,….”).
In view of Allegretti’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to present, within a graphical user interface during the live video stream, a video element to record video clips of reactions to the live video stream; based on detecting a selection of the video element during the live video stream, capture a video clip of a reaction to the live video stream by a viewer while the viewer device presents the live video stream; configure, during the live video stream, an additional video-graphical element to play the video clip; display, during the live video stream, the additional video-graphical element overlaid on the live video stream. The modification would enable an intuitive means for a plurality of users to capture and provide video clips of reactions to the live video stream, thereby enhancing user convenience.
The combination teaches the limitations specified above; however, the combination does not expressly teach before transmitting the video clip to the social networking system: present a preview of the video clip within a preview of the video-graphical element; and in response to detecting an approval of the video clip, transmit, to the social networking system, the video clip for transmission to the broadcaster device.
Flores teaches, before transmitting a video clip to a system, 
presenting a preview of the video clip within a graphical user interface ([0059], “FIGS. 11A-11C illustrate example user interfaces 1100, 1150, and 1190, which may be used by a user to preview a recently captured reaction video and/or to modify sharing settings associated with the reaction video.” [0061], “User interface 1100 may present options to preview, share, and/or dismiss the captured reaction videos.” [0062], “User interface 1150, shown in FIG. 11B, may provide previewing and sharing options. For example, display area 1155 may show a preview of a captured reaction video of the user, and display area 1160 may show the video content that was playing while the reaction video was captured.” Figs. 11A-11C), and 
in response to detecting an approval of the video clip, transmitting, to a social networking system, the video clip for transmission ([0036], [0047], “FIG. 9 illustrates an example process 900 for providing reaction videos to a user device, as well as obtaining reaction videos from the user device. In some implementations, process 900 may be performed by social video reaction engine 310 (e.g., by one or more components discussed above with respect to FIG. 4).” [0053], “Process 900 may additionally include receiving and storing (at 935) a reaction video from the user device.” [0063], “If the user is happy with the reaction video, he or she may select button 1175, which may cause the reaction video to be shared (e.g., provided to social video reaction engine 310).” Figs. 3, 7).
In view of Flores’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that before transmitting the video clip to the social networking system: presenting a preview of the video clip within a preview of the video-graphical element; and in response to detecting an approval of the video clip, transmitting, to the social networking system, the video clip for transmission to the broadcaster device. The modification would serve to enable users to aid users in determining whether to share a captured video or clip prior to transmission, thereby improving convenience for users.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, Flores, and Horowitz et al. (US 2008/0111822).

Regarding claim 4, the combination teaches the limitations specified above; however, the combination does not expressly teach: detect a user interaction with the preview of the video-graphical element; and adjust a size of the video-graphical element based on the user interaction.
Horowitz teaches detecting a user interaction with a preview of a video-graphical element, and adjusting a size of the preview of the video-graphical element based on the user interaction ([0122], “For example, if the user selects video thumbnail 706 to be enlarged by double clicking on video thumbnail 706, the video playback of video thumbnails 706, 610 and 608 can be paused while the displayed video of the enlarged video thumbnail 706 is playing.” Fig. 7).
In view of Horowitz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include detect a user interaction with the preview of the video-graphical element, and adjusting a size of the video-graphical element based on the user interaction. The modification would enable a user to adjust the size of the video-graphical element (e.g., enlarging) in order to facilitate user viewing. The modification would serve to improve the overall user experience.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, Flores, and “7 Cool New Snapchat Tricks You Must Know (2016).” YouTube, uploaded by Beebom, Aug 24, 2016, youtube.com/watch?v=yAQ22vpwgHA (hereinafter “Beebom”).

Regarding claim 6, the combination teaches the limitations specified above; however, the combination does not expressly teach instructions that, when executed by the at least one processor, cause the viewer device to:
detect the selection of the video element by the viewer; and
present a time-expiration indicator indicating a progress of recording toward a maximum duration for the video clip based on the selection of the video element.
Beebom teaches detecting a selection of a video element by the user, and presenting a time-expiration indicator indicating a progress of recording toward a maximum duration for a video clip based on the selection of the video element (Beebom: minute 1:40 to minute 2:00).
In view of Beebom’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include detecting the selection of the video element by the viewer, and presenting a time-expiration indicator indicating a progress of recording toward a maximum duration for the video clip based on the selection of the video element. The modification would serve to facilitate the process for capturing video clips of reactions for users, thereby enhancing the overall user experience.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, Flores, and Blong et al. (US 2016/0366203).

Regarding claim 7, the combination teaches the limitations specified above; however, the combination does not expressly teach that, when executed by the at least one processor, cause the viewer device to present the video element to record video clips of reactions to the live video stream based on receiving a signal from the social networking system that activates the video element on the viewer device.
Blong teaches causing a viewer device to record video clips of reactions to a video stream based on receiving a signal from a system that activates recording on the viewer device ([0012], “As shown in FIG. 1, a reaction monitoring device, such as a mobile phone, may play media content. For the purpose of FIG. 1, assume that the media content is a broadcast of a football game. As shown, the reaction monitoring device may receive one or more trigger signals that indicate when to capture a user reaction to the media content.” [0018], “Reaction monitoring device 220 may receive and or detect one or more trigger signals that indicate when to capture the user reaction information. Reaction monitoring device 220 may capture the user reaction information based on the one or more trigger signals.” Fig. 1).
In view of Blong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include causing the viewer device to present the video element to record video clips of reactions to the live video stream based on receiving a signal from the social networking system that activates the video element on the viewer device. The modification would serve to conserve computing resources, and may save time for the user, by obviating the need for the user to capture a long segment and edit the long segment to include only the user's reaction (See Blong: [0011]).

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, and Cassella (US 2004/0187148).

Regarding claim 8, Bernstein teaches a system comprising:
at least one processor ([0006]-[0007], [0023], [0098]-[0099]); and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor ([0006]-[0007], [0023], [0098]-[0099]), cause the system to:
transmit a live video stream from a broadcaster device to a plurality of viewer devices (Abstract, [0003], “Techniques, methods, and systems are disclosed herein for sharing live-stream video in a social media platform. The live-stream video can be propagated to viewers via a social media platform. A broadcaster of a live-stream video can broadcast to many viewers, e.g., all followers, a limited group of followers, or other social media users in general.” [0022], Figs. 1, 2A-2E);
receive, from a viewer device during the live video stream, a reaction to the live video stream for presentation during the live video stream ([0032], “Each signal of appreciation may be received from one of the viewers of the real-time video stream. A viewer may send a plurality of signals of appreciation during the real-time video stream, so that a viewer is not limited to signaling appreciation for the video stream once. … In some implementations, the icon representing a signal of appreciation may have a different appearance for each viewer. In other words, other viewers and the broadcaster may be able to determine how many different viewers are sending signals of appreciation based on the appearance of the icon. For example, signals of appreciation for a first viewer may be blue hearts, signals of appreciation for a second viewer may be orange hearts, signals of appreciation for a third viewer may be purple hearts, etc. Thus, each of the engagement indications may be associated with a particular viewer and the engagement representation generated by the interactive streaming application 132 for the indication may reflect a different user.” [0056], [0061], Figs. 2C, 3B); and
cause the broadcaster device to, during the live video stream, play a video-graphical element overlaid on a view of the live video stream ([0032], “Each signal of appreciation may be received from one of the viewers of the real-time video stream. A viewer may send a plurality of signals of appreciation during the real-time video stream, so that a viewer is not limited to signaling appreciation for the video stream once.” [0048], “when a user provides an appreciation gesture, such as a tap on a touch screen display 118 or use of an input device, such as a mouse, to click in the display 118, while watching the live video stream, the interactive streaming application 132 may interpret the tap or click as a signal of appreciation.” [0056], “The user interface 202 may be configured to display the icons representing signals of appreciation for a limited time and, in some implementations, may be configured to animate the icons. In other words, after an icon appears in the viewing area 245, the system may be configured to make the icon move (for example, floating up) and then fade out and disappear from the viewing area 245 after a predetermined time.” [0061], Figs. 2C, 3B).

While Bernstein teaches receiving, from a viewer device during the live video stream, a reaction to the live video stream, Bernstein does not expressly receiving a video clip of a reaction to the live video stream. While Bernstein teaches cause the broadcaster device to, during the live video stream, play a video-graphical element overlaid on a view of the live video stream, Bernstein does not expressly teach playing the video clip within the video-graphical element overlaid on a view of the live video stream. Bernstein also does not expressly teach generating a video-graphical element within which to play the video clip. Bernstein also does not expressly teach receiving a request to add the viewer device as an additional broadcaster via an interaction with the video-graphical element, and, based on the request to add the viewer device as the additional broadcaster, causing the viewer device to display, for viewing on the plurality of viewer devices, an additional live video stream from the viewer device.
Allegretti teaches receiving a video clip of a reaction to a video stream, generating a video-graphical element within which to play the video clip, and playing the video clip within a video-graphical element overlaid on a view of a video stream ([0027], “Depending on the implementation, reaction client system 18 generally includes: a reaction capture system 20 for capturing a video and/or audio reaction (or reaction content) in response to a user viewing content (i.e., message content);” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Fig. 14).
In view of Allegretti’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernstein to receive a video clip of a reaction to the live video stream, generate a video-graphical element within which to play the video clip, and to play the video clip within the video-graphical element overlaid on a view of the live video stream. The modification would enable an intuitive means for capturing and providing video clips of reactions to the live video stream, thereby enhancing user convenience.
The combination teaches the limitations specified above; however, the combination does not expressly teach receiving a request to add the viewer device as an additional broadcaster via an interaction with the video-graphical element, and, based on the request to add the viewer device as the additional broadcaster, causing the viewer device to display, for viewing on the plurality of viewer devices, an additional live video stream from the viewer device.
Cassella teaches:
receiving a request to add a viewer device as an additional broadcaster , and, based on the request to add the viewer device as the additional broadcaster, causing the viewer device to display, for viewing on a plurality of viewer devices, an additional live video stream from the viewer device ([0022], “a network administrator provides a broadband communications link between the viewers and the broadcaster, and assists in the choice of the viewer or viewers who will participate in the broadcast.” [0043], “Once chosen, the viewer or viewers receives digital image and audio information, preferably via the Internet, from the broadcaster and transmits live digital image and audio information back to the broadcaster. … At least a portion of the video information transmitted to the broadcaster is included in the broadcast, which is then transmitted to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” [0054], “The network provider then performs the method for method for multimedia interaction by establishing a communication link 220 between a plurality of viewers and broadcaster and choosing at least one viewer 230 to appear on a broadcast, sending and receiving video information 240 between the viewer and broadcaster, and transmitting the broadcast 250 to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” Figs. 2-3).
In view of Cassella’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving a request to add the viewer device as an additional broadcaster via an interaction with the video-graphical element, and, based on the request to add the viewer device as the additional broadcaster, causing the viewer device to display, for viewing on the plurality of viewer devices, an additional live video stream from the viewer device. By providing a means for including video clips of viewers in live video streams, the modification would provide viewers an incentive to watch and participate in the live video stream (Cassella: [0032], [0047]).

Regarding claim 12, the combination further teaches:
receiving, from an additional viewer device, an additional video clip of an additional reaction to the live video stream (Allegretti: [0075], “Anyone who sees this URL can simply click on it on a desktop or mobile device and they will be able to view the content and record their reaction. Users can record their reaction, e.g., using reaction capture system 20, which can for example be loaded onto their computing system 10. Users can also share this URL throughout their own social circle. As reactions from different users are collected, reactions can be aggregated around each piece of content.”); and
causing play of the additional video clip within an additional video-graphical element overlaid on the view of the live video stream (Allegretti: [0059], “At step 404, the video file is uploaded from the first mobile device to a storage location. The storage location may be a server 26 where the video file may be accessed by other users and computing devices.” [0041], “Furthermore, the original content video and reaction video could be overlaid onto each other,….” [0075]).
However, the combination as presently combined does not expressly teach that the causing includes causing, during the live video stream, the broadcaster device to play the additional video clip within the additional video-graphical element overlaid on the view of the live video stream.
Cassella teaches causing, during a live video, a broadcaster device to play an additional video clip with the live video ([0022], “a network administrator provides a broadband communications link between the viewers and the broadcaster, and assists in the choice of the viewer or viewers who will participate in the broadcast.” [0043], “Once chosen, the viewer or viewers receives digital image and audio information, preferably via the Internet, from the broadcaster and transmits live digital image and audio information back to the broadcaster. … At least a portion of the video information transmitted to the broadcaster is included in the broadcast, which is then transmitted to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” [0054], “The network provider then performs the method for method for multimedia interaction by establishing a communication link 220 between a plurality of viewers and broadcaster and choosing at least one viewer 230 to appear on a broadcast, sending and receiving video information 240 between the viewer and broadcaster, and transmitting the broadcast 250 to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” Figs. 2-3).
In view of Cassella’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the causing includes causing, during the live video stream, the broadcaster device to play the additional video clip within the additional video-graphical element overlaid on the view of the live video stream. By providing a means for including video clips of viewers in live video streams, the modification would provide viewers an incentive to watch and participate in the live video stream (Cassella: [0032], [0047]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Cassella, and Voss (US 2016/0227285).

Regarding claim 9, the combination teaches the limitations specified above; however, the combination does not expressly teach, when executed by the at least one processor, causing the system to: determine an affinity between a broadcaster associated with the broadcaster device and a viewer associated with the viewer device; and adjust a size of the video-graphical element based on the affinity between the broadcaster and the viewer.
Voss teaches determining an affinity between a broadcaster associated with a broadcaster device and a viewer associated with a viewer device, and adjusting a size of a video-graphical element based on the affinity between the broadcaster and the viewer ([0041], “Referring now to FIG. 6, an exemplary display device having displaying media comments on media content 600 according to the present invention is shown. In this exemplary embodiment, a display device 610 is shown, such as computer monitor or television which is capable of playing back video or other streaming media. … As can be seen on the frame of the video, comment indicators 620, 630, 640 650 are shown superimposed on the video. These comment indicators may be shown in accordance with a commentator's direction. For example, a commentator may wish to comment on a particular portion of a video, such as in this example, a particular pitch by a baseball player.” [0044], “Attributes of the media comment indicators may be scaled or weighted based on the relationship with the user. For example, if the commentator is a close friend, the indicator 620, 650 is more prominent, if a secondary friend, or friend of friend, the comment indicator 630 may be a little smaller. Unknown commentators, or members of a certain group, may be shown even smaller, or as a numerical value superimposed on the video 640.” [0045], Fig. 6).
In view of Voss’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include determining an affinity between a broadcaster associated with the broadcaster device and a viewer associated with the viewer device, and adjusting a size of the video-graphical element based on the affinity between the broadcaster and the viewer. The modification would permit a user to select and prioritize groups in order to view desired video clips at a desired time (Voss: [0044]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Cassella, and Hornyak et al. (US 2012/0019610).

Regarding claim 10, the combination teaches the limitations specified above; however, the combination does not expressly teach a system further comprising instructions that, when executed by the at least one processor, cause the system to continuously move the video-graphical element presenting the video clip within the live video stream.
Hornyak provides a teaching continuously moving a graphical element across a graphical user interface while presenting video as the graphical element ([0086], “The view from the user's front facing video camera is shown in window 1010.” [0088], “View 1080 illustrates another UI for an ongoing video call. In view 1080, a user may drag the window 1010 to various locations. In one embodiment, the user may drag the window 1010 to four different corners of the UI. In other embodiments, the user may drag the window 1010 to any location on the UI.” Fig. 10).
In view of Hornyak’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include causing the system to continuously move a video-graphical element presenting the video clip within the live video stream. The modification would enable the broadcast user device to reposition the graphical element according to their preferences, thereby enhancing user convenience.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Cassella, and Horowitz.

Regarding claim 11, the combination teaches the limitations specified above; however, the combination does not expressly teach a system further comprising instructions that, when executed by the at least one processor, cause the system to:
receive, during the live video stream, an indication of a user interaction with the video-graphical element from the broadcaster device; and
adjust a size or position of the video clip within the live video stream based on the user interaction.
Horowitz teaches receiving, during a video display, an indication of a user interaction with a video-graphical element from a device, and adjusting a size of the video-graphical element within a video stream based on the user interaction ([0122], “For example, if the user selects video thumbnail 706 to be enlarged by double clicking on video thumbnail 706, the video playback of video thumbnails 706, 610 and 608 can be paused while the displayed video of the enlarged video thumbnail 706 is playing.” Fig. 7).
In view of Horowitz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving, during the live video stream, an indication of a user interaction with the video-graphical element from the broadcaster device, and adjusting a size or position of the video clip within the live video stream based on the user interaction. The modification would enable a user to adjust the size of the looping video-graphical element (e.g., enlarging) in order to facilitate user viewing. The modification would serve to improve the overall user experience.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, Peevers, and Hornyak.

Regarding claim 16, the combination teaches the limitations specified above; however, the combination does not expressly teach causing the broadcaster device to play the video clip within the video-graphical element comprises causing the broadcaster device to repeatedly play the video clip from start to end as the video-graphical element moves across the view of the live video stream.
Peevers teaches playing a video clip from start to end ([0003], “it may be desirable if professionally created or centrally curated video clips can be made available for the sending user to use in to expressing him- or herself as part of a conversation conducted via a messaging service.” [0007], “The video message communicates the video clip and the respective user-selected values for the one or more user-controlled items of metadata, thereby causing the second user terminal to play out the video clip in accordance with said one or more user-controlled items of metadata.” [0040], [0041], “it is recognized herein that there are aspects of the video other than the raw video content of the video itself that might be controlled separately or independently of the video content, e.g. temporal aspects such as whether the video clip is to loop when played out at the second user terminal 103, whether the video clip is to auto-play when played out at the second user terminal 103, a start time within the clip at which to begin the playout or loop, and/or a stop time within the clip at which to end the playout or to define the end of the loop.” [0053]).
In view of Peevers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that causing the broadcaster device to play the video clip within the video-graphical element comprises causing the broadcaster device to repeatedly play the video clip from start to end. The modification would allow a user to view a received video clip repeatedly. The modification would serve to improve the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach playing includes playing the video clip from start to end as the video-graphical element moves across the view of the live video stream.
Hornyak provides a teaching moving a graphical element across a graphical user interface while presenting video as the graphical element ([0086], “The view from the user's front facing video camera is shown in window 1010.” [0088], “View 1080 illustrates another UI for an ongoing video call. In view 1080, a user may drag the window 1010 to various locations. In one embodiment, the user may drag the window 1010 to four different corners of the UI. In other embodiments, the user may drag the window 1010 to any location on the UI.” Fig. 10).
In view of Hornyak’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to such that playing includes playing the video clip from start to end as the video-graphical element moves across the view of the live video stream. The modification would enable the broadcast user device to reposition the graphical element according to their preferences, thereby enhancing user convenience.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, and Hornyak.

Regarding claim 17, the combination teaches the limitations specified above; however, the combination does not expressly teach causing the broadcaster device to continuously move the video- graphical element across the view of the live video stream.
Hornyak provides a teaching moving a graphical element across a graphical user interface while presenting video as the graphical element ([0086], “The view from the user's front facing video camera is shown in window 1010.” [0088], “View 1080 illustrates another UI for an ongoing video call. In view 1080, a user may drag the window 1010 to various locations. In one embodiment, the user may drag the window 1010 to four different corners of the UI. In other embodiments, the user may drag the window 1010 to any location on the UI.” Fig. 10).
In view of Hornyak’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include causing the broadcaster device to continuously move the video-graphical element across the view of the live video stream. The modification would enable the broadcast user device to reposition the graphical element according to their preferences, thereby enhancing user convenience.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, and Horowitz.

Regarding claim 18, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches further comprising:
receiving an indication of a user interaction with the video-graphical element from the broadcaster device; and
causing the broadcaster device to adjust the size or movement of the video-graphical element overlaid on the view of the live video stream based on the user interaction.
Horowitz teaches receiving an indication of a user interaction with a video-graphical element from a device, and adjusting a size of the video-graphical element within a video stream based on the user interaction ([0122], “For example, if the user selects video thumbnail 706 to be enlarged by double clicking on video thumbnail 706, the video playback of video thumbnails 706, 610 and 608 can be paused while the displayed video of the enlarged video thumbnail 706 is playing.” Fig. 7).
In view of Horowitz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving an indication of a user interaction with the video-graphical element from the broadcaster device, and causing the broadcaster device to adjust a size or movement of the video-graphical element overlaid on the view of the live video stream based on the user interaction. The modification would enable a user to adjust the size of the looping video-graphical element (e.g., enlarging) in order to facilitate user viewing. The modification would serve to improve the overall user experience.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, and Cassella.

Regarding claim 19, the combination further teaches further comprising:
receiving, from an additional viewer device, an additional video clip of an additional reaction to the live video stream for presentation during the live video stream (Bernstein: [0022], [0061]; Allegretti: [0075], “Anyone who sees this URL can simply click on it on a desktop or mobile device and they will be able to view the content and record their reaction. Users can record their reaction, e.g., using reaction capture system 20, which can for example be loaded onto their computing system 10. Users can also share this URL throughout their own social circle. As reactions from different users are collected, reactions can be aggregated around each piece of content.” [0114], “Once implemented, the embedded video reaction system 604 provides various features including: a reaction interface 610 that allows a user 622 to submit and view video reactions via client device 618;” [0118], “reaction interface 610a provides a react button 646 that allows a user to record a video reaction.” [0119], Figs. 14-15); and
causing play of the additional video clip within an additional video-graphical element overlaid on the view of the live video stream (Allegretti: [0059], “At step 404, the video file is uploaded from the first mobile device to a storage location. The storage location may be a server 26 where the video file may be accessed by other users and computing devices.” [0041], “Furthermore, the original content video and reaction video could be overlaid onto each other,….” [0075]).
However, the combination does not expressly teach that the causing includes causing the broadcaster device to play the additional video clip within the additional video-graphical element overlaid on the view of the live video stream.
Cassella teaches causing a broadcaster device to play an additional video clip with the live video ([0022], “a network administrator provides a broadband communications link between the viewers and the broadcaster, and assists in the choice of the viewer or viewers who will participate in the broadcast.” [0043], “Once chosen, the viewer or viewers receives digital image and audio information, preferably via the Internet, from the broadcaster and transmits live digital image and audio information back to the broadcaster. … At least a portion of the video information transmitted to the broadcaster is included in the broadcast, which is then transmitted to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” [0054], “The network provider then performs the method for method for multimedia interaction by establishing a communication link 220 between a plurality of viewers and broadcaster and choosing at least one viewer 230 to appear on a broadcast, sending and receiving video information 240 between the viewer and broadcaster, and transmitting the broadcast 250 to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” Figs. 2-3).
In view of Cassella’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the causing includes causing the broadcaster device to play the additional video clip within the additional video-graphical element overlaid on the view of the live video stream. By providing a means for including video clips of viewers in live video streams, the modification would provide viewers an incentive to watch and participate in the live video stream (Cassella: [0032], [0047]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, Cassella, and Flores.

Regarding claim 20, the combination further teaches further comprising:
causing the broadcaster device to play the video clip and the additional video clip during the live video stream (Bernstein: [0022], [0061]; Casella: [0022], “a network administrator provides a broadband communications link between the viewers and the broadcaster, and assists in the choice of the viewer or viewers who will participate in the broadcast.” [0043], “Once chosen, the viewer or viewers receives digital image and audio information, preferably via the Internet, from the broadcaster and transmits live digital image and audio information back to the broadcaster. … At least a portion of the video information transmitted to the broadcaster is included in the broadcast, which is then transmitted to at least the plurality of viewers from which the chosen viewer or viewers were chosen.” Figs. 2-3. That is, video information from multiple viewers may be included in a broadcast.).
While the combination teaches causing the broadcaster device to play the video clip and the additional video clip during the live video stream, the combination does not expressly teach simultaneously playing the video clip and the additional video clip.
Flores teaches simultaneously displaying a video and an additional video ([0015]-[0018], Figs. 1-2).
In view of Flores’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to simultaneously play the video clip and the additional video clip. The modification would serve to enable viewers to view multiple video clips at the same time. The modification would serve to improve the overall user experience.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Bernstein, Allegretti, Tapia, and Partos (US 2016/0274737).

Regarding claim 21, the combination teaches the limitations specified above; however, the combination does not expressly teach receiving, from the broadcaster device, a response to the video clip; and transmitting, to the viewer device during the live video stream, the response from the broadcaster device.
Partos teaches:
receiving, from a first device, a response to a video clip, and transmitting, to a second device, the response from the first device ([0032], “A subset of all introduction videos are displayed to the user based on the social interaction type chosen, so the primary user may view target user videos at step 128. The social interaction type for the primary user may correspond to the social interaction type selected by the other target users. Based on any particular video, at step 130, the primary user has a choice of responding to the video or blocking the user 138. Under the first choice, the primary user may first save the video at step 132 or jump directly to sending a response video at step 134. After sending the response video, the primary user may receive an incoming message from the target user at step 136.” Fig. 1B).
In view of Partos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving, from the broadcaster device, a response to the video clip; and transmitting, to the viewer device during the live video stream, the response from the broadcaster device. The modification would allow for additional avenues for interaction between broadcasters and viewers. The modification would thereby improve the overall user experience.

Regarding claim 22, the combination further teaches wherein the response comprises at least one of granting additional permissions to a viewer, removing permissions from the viewer, or initiating a direct message to the viewer (Partos: [0032], “A subset of all introduction videos are displayed to the user based on the social interaction type chosen, so the primary user may view target user videos at step 128. The social interaction type for the primary user may correspond to the social interaction type selected by the other target users. Based on any particular video, at step 130, the primary user has a choice of responding to the video or blocking the user 138. Under the first choice, the primary user may first save the video at step 132 or jump directly to sending a response video at step 134. After sending the response video, the primary user may receive an incoming message from the target user at step 136.” Fig. 1B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chew et al. (US 2014/0019882) teaches users interacting with the client devices can participate in the social networking service provided by the server system by posting information, such as text comments (e.g., updates, announcements, replies), digital photos, videos, or other appropriate electronic information.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426